RENDERED: DECEMBER 16, 2021
                                                       TO BE PUBLISHED


              Supreme Court of Kentucky
                              2020-SC-0431-DG



CITY OF VERSAILLES; TERRY BROWN;                                  APPELLANTS
PAUL SIMMONS; AND BRIAN TRAUGOTT


                 ON REVIEW FROM COURT OF APPEALS
V.                       NO. 2018-CA-1647
               WOODFORD CIRCUIT COURT NO. 14-CI-00364


SHIRLEY JANE JOHNSON                                                 APPELLEE



             OPINION OF THE COURT BY JUSTICE VANMETER

                       REVERSING AND REMANDING

      The City of Versailles appeals the decision of the Court of Appeals which

found that Shirley Jane Johnson was an invitee when she was injured in 2013

while visiting the monument marking her son’s grave at the Rose Crest

Cemetery, which the City of Versailles maintains. Finding that Johnson, not

the cemetery, owned the monument which injured her, we reverse the decision

of the Court of Appeals because the cemetery was not obligated to inspect and

repair the monument, regardless of Johnson’s status as either an invitee or

licensee while on cemetery grounds.

                      I. Factual and Procedural History

      Following the untimely death of her son, Johnson had him buried at the

Rose Crest Cemetery, which was privately owned at the time. Concurrent with
the burial, Johnson purchased the monument at issue from the Duell-Clark

Funeral Home, which also handled its installation. The monument was

constructed in two pieces: the base, which included a decorative urn on either

side of the headstone, and the headstone itself which was secured to the base

by an adhesive.

      In August 2012, while visiting the grave, Johnson noticed that one of the

decorative urns had broken off from the base of the monument. Johnson

stated that she noticed the urn had black tire marks on its side, leading her to

conclude that it had been damaged when one of the cemetery employees had

been mowing the grounds. When Johnson contacted then-mayor Fred

Seigelman regarding the damage to the monument, Seigelman offered to

replace both decorative urns. Johnson did not like the replacement urns. Paul

Simmons, the assistant public works director for Versailles, offered instead to

repair and replace the original urns. When Simmons finished the repairs, he

accompanied Johnson to visit the gravesite. Although Simmons disputes the

following exchange, Johnson claims that during that visit Simmons informed

her that the headstone was loose and offered to repair it as well.

      Thirteen months later, in December 2013, Johnson again visited the

cemetery to place a Christmas wreath on her son’s grave. While attempting to

stand up, Johnson gripped the headstone to steady herself. The headstone

dislodged from the base, toppling onto Johnson’s right foot and trapping her

underneath. Johnson flagged down another visitor who called for help. When

the firefighters arrived at the scene they removed the headstone from

                                        2
Johnson’s foot and transported her to the hospital. As a result of the incident

Johnson suffered a fractured foot, a damaged knee, and apparent permanent

nerve damage.

      Johnson contacted Mayor Brian Traugott after her injury and requested

the City repair her son’s monument. Despite disclaiming any responsibility for

the monument on the theory that the City did not own the headstone, Traugott

nevertheless instructed Simmons to repair it. In December 2014, Johnson

sued the City, Mayor Traugott, Assistant Simmons, Cemetery Supervisor

Brown, and “unknown employees” of the City for negligence in maintaining her

son’s monument. The City and each named defendant filed a motion for

summary judgment, which the trial court initially denied. Finally, in October

2018, the trial court granted the City’s and all named defendants’ renewed

motion for summary judgment finding that Johnson had failed to establish that

Versailles owed her a duty to maintain or repair the headstone. Instead, the

trial court found that the City’s only duty was to warn against defects of which

it was aware. On appeal, the Court of Appeals reversed the trial court, finding

that Johnson was a business invitee and was owed an affirmative duty by the

cemetery to inspect and repair the monument. We granted Versailles’ motion

for discretionary review and now reverse the Court of Appeals.

                            II. Standard of Review

      On appeal, the standard of review for a summary judgment is to

ascertain whether the trial court correctly determined that no genuine issue of

material fact existed, entitling the moving party to judgment as a matter of law.

                                        3
Coomer v. CSX Transp., Inc., 319 S.W.3d 366, 370–71 (Ky. 2010). In

conducting our review, we give no deference to the rulings below because only

legal questions are involved. Id.

      Summary judgment will be granted “if the pleadings, depositions,

answers to interrogatories, stipulations, and admission on file, together with

the affidavits, if any, show that there is no genuine issue as to any material fact

and that the moving party is entitled to a judgment as a matter of law.” CR1

56.03. The reviewing court must construe all facts in favor of the nonmoving

party and granting summary judgment is only appropriate when “the movant

shows that the adverse party could not prevail under any circumstances.”

Steelvest, Inc. v. Scansteel Serv. Ctr., Inc., 807 S.W.2d 476, 480 (Ky. 1991).

                                     III. Analysis

      To succeed on her negligence claims against the City of Versailles

Johnson must prove that the City owed her a duty to maintain the monument,

that the City breached that duty towards her, and that the breach caused her

injuries. Failure to prove a single element is fatal to her claim. In the

Commonwealth, the general rule is that property owners, such as Rose Crest

Cemetery, have “a general duty to maintain the premises in a reasonably safe

manner; and the scope of that duty is outlined according to the status of the

plaintiff.” Shelton v. Ky. Easter Seals Soc’y, Inc., 413 S.W.3d 901, 909 n.28

(Ky. 2013). Consequently, the City’s duty of care towards Johnson would be




      1   Kentucky Rules of Civil Procedure.

                                               4
different if she was a licensee than if she was an invitee. See Smith v. Smith,

563 S.W.3d 14, 17-18 (Ky. 2018) (landowner owes licensee a duty to “not

knowingly let[] her come upon a hidden peril or willfully or wantonly caus[e]

her harm[;]” while an invitee “enters the premises with the implied assurance of

preparation and reasonable care for his protection and safety while he is

there[]”) (citations omitted).

      However, while these status-based duties continue to serve Kentuckians

well in general premises liability matters, cemeteries are uniquely situated

among public spaces in the Commonwealth. Part and parcel of the distinction

between businesses (or public spaces, generally) and cemeteries is the property

interests associated with purchasing a grave plot and placing monuments

thereon. Ordinarily, purchasing a grave plot results in an easement, or a

license, to inter whomever the purchaser wishes. Poe v. Gaunce, 371 S.W.3d

769, 773 (Ky. App. 2011). That easement is a property right, which, if

unassigned, passes to the owner’s descendants. Id. In contrast to the

easement, the monuments and grave stones which adorn these plots are the

personal property of the purchaser. While perhaps intuitive, we note that

unless specifically detailed in a perpetual care agreement, the cemetery where

the monument is located has no property interest in the monument and

consequently no duty towards its maintenance. See KRS2 367.932(17)

(defining “cemetery merchandise” as “urns, memorials, monuments, markers,




      2   Kentucky Revised Statutes.

                                        5
vases, foundations, memorial bases, and other similar personal property

commonly sold by or used in cemeteries[]”). In fact, Johnson’s own

arrangements regarding her son’s monument reflect this principle well. When

Johnson purchased the monument in question she did not buy it from Rose

Crest Cemetery. Instead she worked with the Duell-Clark Funeral Home to

design, purchase, and install the monument on the grave. At no time during,

or since, that exchange was the cemetery involved. The result of this duality is

that the same plot of land confers different rights and duties depending on

whether the monument is implicated.

      The inescapable reality is that even if we were to resolve the question of

Johnson’s status as either an invitee or licensee, our inquiry would still be

incomplete because Johnson was not injured by anything which the cemetery

controlled. Johnson does not allege that the pathways were in disrepair, or

that fallen tree branches or other debris caused her harm. Instead, Johnson

was hurt when she attempted to lean on the only property in the cemetery for

which she was responsible. Moreover, according to her own testimony,

Johnson was already aware on the day she was injured that the headstone was

coming loose from the base and required repairs.

      Finally, we note that Johnson’s statutory argument based on KRS

381.697 is similarly unpersuasive because KRS 381.697(2) does not create an

affirmative duty on cemeteries to inspect headstones for disrepair, where

otherwise none exists. By its plain language, this statute requires cemeteries

to “keep the burial grounds or cemetery free of growth of weeds, free from

                                        6
accumulated debris, displaced tombstones, or other signs and indication of

vandalism or gross neglect.” As the Court of Appeals correctly noted, the

cemetery’s duty is to maintain the premises, generally, and to ensure that all

visitors may travel the common spaces without harm. This general duty to

maintain the premises is consistent with the various property interests in a

cemetery. Where the cemetery has a cognizable interest, and retains control

over the premises, it must ensure those spaces are maintained. However,

because the cemetery has no property interests in the monuments, its duties

are strictly defined by statute and limited here to the removal of displaced

headstones.

                                    IV. Conclusion

      Since the City did not owe Johnson a duty with regards to the monument

we do not discuss the remaining elements of negligence. Instead, we reverse

the decision of the Court of Appeals and remand the case to the Woodford

Circuit Court for further proceedings in accordance with this opinion.

      All sitting. All concur.

COUNSEL FOR APPELLANTS:

Victoria Frances Dickson
Jonathan L. Gay
Erica Keenan Mack
Walther, Gay & Mack, PLC


COUNSEL FOR APPELLEE:

Bradly Edward Moore
Kopka, Pinkus & Dolin, PC

Ryan Edward Singleton
                                        7
COUNSEL FOR AMICUS, KENTUCKY
CEMETERY ASSOCIATION, INC.:

Stephen Avritt Brooks




                               8